Exhibit 10.3

 

TERMS AND CONDITIONS OF THE GRANT OF SPECIAL PERFORMANCE LTIP UNITS

 

(A) Subject to the LTIP Executive’s continuous employment hereunder through each
grant date, the LTIP Executive shall be granted LTIP Units under the Plan in
respect of each performance period (each, a “Special Performance Period”)
consisting of the period from May 28, 2014 (the effective date of the
consummation of the distribution of the shares of the Corporation to the
shareholders of Simon Property Group, Inc.) (the “Effective Date”) through
(i) December 31, 2015 (the “First Special PP”), (ii) December 31, 2016 (the
“Second Special PP”) and (iii) December 31, 2017 (the ‘‘Third Special PP”)
(collectively, the “Special Performance LTIP Units”). Capitalized terms not
otherwise defined herein shall be ascribed the meaning set forth in those
certain resolutions adopted and approved by the Committee pursuant to the
Unanimous Written Consent of the Compensation Committee of the Board of
Directors of Washington Prime Group Inc., dated August            , 2014.

 

(B)  Each LTIP Executive may be granted up to the number of Special Performance
LTIP Units in respect of each Special Performance period as set forth next to
such LTIP Executive’s name on Schedule 1 attached hereto.

 

(C)  The number Special Performance LTIP Units granted in respect of each
Special Performance Period shall be based on the Corporation’s achievement of
the absolute and relative (versus the MSCI REIT Index) total shareholder return
(‘‘TSR”) goals set forth on Schedule 2 attached hereto, with 40% of the Special
Performance LTIP Units available for grant with respect to each Special
Performance Period granted based on achievement of absolute TSR goals, and 60%
of the Special Performance LTIP Units available for grant with respect to each
Special Performance Period granted based on achievement of relative TSR goals,
in each case, as set forth on Schedule 2 attached hereto.

 

(D)   Subject to paragraphs (A) through (C) above, Special Performance LTIP
Units granted in respect of each Special Performance Period shall be granted
promptly (and in any event within 15 days) following the end of the applicable
Special Performance Period.

 

(E)  Distributions will be paid on Special Performance LTIP Units from and after
the date of grant in accordance with, and subject to, the terms and conditions
of the Plan and the applicable award agreement; provided that, there shall be no
reduction to such distributions compared to distributions paid in respect of
common units of the Partnership generally except as provided in the certificate
of designation designating the applicable series of Special Performance LTIP
Units with respect to distributions designated as a capital gain dividend within
the meaning of Section 875(b)(3)(C) of the Internal Revenue Code of 1986, as
amended, and any other distributions that the General Partner of the Partnership
determines are not made in the ordinary course.

 

(F) Except as the Committee may otherwise provide in an applicable award
agreement, Special Performance LTIP Units granted in respect of the First
Special PP and the Second Special PP will become vested on the third (3rd)
anniversary of the Effective Date if the LTIP Executive is continually employed
hereunder through such date.

 

--------------------------------------------------------------------------------


 

(G) Except as the Committee may otherwise provide in an applicable award
agreement, Special Performance LTIP Units granted in respect of the Third
Special PP will be immediately vested upon grant if the LTIP Executive is
continually employed hereunder through the grant date.

 

--------------------------------------------------------------------------------